 

SIGN-IN SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME: The Weinstein Company Holdings LLC COURTROOM NUMBER: 4

CASE NUMBER: 18-10601 (MFW) DATE: December 17, 2019 at 11:30 am
NAME LAW FIRM OR COMPANY CLIENT REPRESENTING

NN PA as HEAT K (chert, Log Ke 6 orga L & hey

Ss >

DA ve bevers fy a ee

> _ = . Oy.

S VOL Leda UL Tir see Ian sree

Dm

S

ko

[IO

oD

Le

IN

ce)

IN

oO

A

S

LL

 

 

 

 

Cas®é 18410601-

 

 

 

 

 

 

 

 

 
Case 18-10601-MFW Doc 2662 Filed 12/17/19 Page 2 of 2

Court Conference

Calendar Date: 42/17/2019

Calendar Time: [ 11:30 AMET |

U.S. Bankruptcy Court-District of Delaware
Confirmed Telephonic Appearance Schedule

Honorable Mary F. Walrath

 

 

 

 

 

Page # Item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
The Weinstein 18-10601 Hearing ~~ 10254733 Walter H. (212) Loeb & Loeb, LLP Interested Party, Toyota
Company Curchack 407-4861 ext. / LISTEN ONLY
Holdings LLC
The Weinstein 18-1060 Hearing 10254762 Patrick Mohan (646) Reorg Research, Inc. Interested Party, Reorg
Company 390-5739 ext. Research, Inc. / LISTEN
Holdings LLC ONLY

Peggy Drasal ext. 802 CourtConfCal2009 Page 2 of 2
